Citation Nr: 0734560	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for muscle and joint pain, neurologic signs and symptoms due 
to an undiagnosed illness.

2.  Entitlement to service connection for subtalar capsulitis 
and plantar fasciitis with pronation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Lincoln, Nebraska, which, in pertinent part, denied 
service connection for a bilateral foot disability and from a 
March 2005 rating decision that granted service connection 
for muscle and joint pain, neurologic signs and symptoms, and 
assigned an initial rating of 10 percent.  


FINDINGS OF FACT

1.  The veteran's fibromyalgia is productive of symptoms that 
are present more than one third of the time, and which 
include widespread multiple arthralgias and persistent 
myalgias, fatigue, sleep disturbance, headaches and nausea, 
but the veteran's symptoms are not refractory to therapy.

2.  The preponderance of the evidence fails to establish an 
etiological link between the veteran's current subtalar 
capsulitis and plantar fasciitis with pronation and a disease 
or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent, but no higher, for pain of multiple joints due to 
undiagnosed illness are met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, 
Diagnostic Codes 5009, 5025 (2007).

2.  The veteran's subtalar capsulitis and plantar fasciitis 
with pronation were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions for the first three elements on the claim 
for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The letter also asked that the veteran inform the 
RO if he had any additional evidence in his possession.  The 
Board concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for muscle and joint pain, 
neurologic signs and symptoms, was granted, a disability 
rating and effective date assigned, in a March 2005 decision 
of the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) 
is discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless on the increased rating 
claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO scheduled an examination for the undiagnosed illness 
claim in October 2004, but the veteran failed to report for 
it.  Prior to the examination, the representative sent in an 
October 2004 letter stating that the veteran was not refusing 
to attend the scheduled examination but requested 
adjudication based on the medical evidence provided when the 
veteran initially filed his claim.  It was argued that the 
evidence was sufficient for ratings purposes, and that the 
claim should be adjudicated based on the evidence of record.  
Service connection was granted in March 2005. 

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service- connected disability and whether a 
disability may be related to service.  38 C.F.R. § 3.326, 
3.655.  The veteran has submitted medical evidence which 
describes his disability.  There is no indication that the 
medical evidence is incomplete, that the veteran has sought 
VA treatment, or that there has been an increase in severity 
since the private treatment records were created.  There is, 
in short, no indication that outstanding evidence exists or 
that these records are insufficient for ratings purposes, and 
the Board will proceed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Snuffer v. Gober, 10 Vet. App. 400, 
403-04 (1997) and Hyatt v. Nicholson, 21 Vet. App. 390 
(2007).  

On the claim for service connection, the veteran failed to 
report for an April 2004 VA examination, and no cause has 
been shown for his failure.  In the event that a veteran 
fails to report for an examination in connection with an 
original claim for service connection, the claim is to be 
adjudicated on the basis of the record as it exists.  See 
38 C.F.R. § 3.655.  The Board has done so below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his muscle and joint pain, 
neurologic signs and symptoms.  For the reasons that follow, 
the Board concludes that an initial rating of 20 percent is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his muscle and joint pain, neurologic signs and 
symptoms, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In the March 2005 rating decision, the RO granted service 
connection for muscle and joint pain, neurologic signs and 
symptoms, due to an undiagnosed illness and assigned a 10 
percent rating, under DC 5009, which rates arthritis, other 
types.  See 38 C.F.R. § 4.71a.  

The veteran's representative has challenged the application 
of DC 5009 in this case.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's private medical records indicate that he 
suffers from diffuse myalgias and arthralgias, fatigue, daily 
headaches and nausea.  There are treatment records indicating 
sleep apnea.  The veteran's symptoms of fatigue, headaches, 
nausea and sleep apnea are not addressed by the criteria of 
DC 5009, for arthritis.  

Under DC 5025, fibromyalgia is rated based on the following 
symptoms: with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  See 38 C.F.R. § 4.71a.  While the veteran does not 
have irritable bowel syndrome, depression, anxiety or 
Raynaud's like symptoms, diffuse myalgias and arthralgias 
with fatigue, sleep disturbance and headache does address the 
veteran's symptoms more completely.  The Board concludes that 
DC 5025 for fibromyalgia is more appropriate to the veteran's 
condition and will evaluate the veteran accordingly.  See 
Pernorio, supra.  

Under DC 5025, a 10 percent rating is warranted for symptoms 
that require continuous medication for control.  38 C.F.R. 
§ 4.71a.  A 20 percent rating is warranted for symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one third of the time.  Id.  A 40 percent 
rating is warranted for symptoms that are constant, or nearly 
so, and refractive to therapy.  Id.  

The evidence shows that the veteran has persistent symptoms 
of myalgias and arthralgias, with persistent fatigue and 
sleep apnea.  These symptoms were discussed by a Dr. Werner 
in August and September 2003.  An October 2003 letter from a 
Dr. Swift indicates that the veteran has diffuse myalgias and 
arthralgias.  A contemporaneous treatment note indicates 
generalized discomfort of the arms and legs, with diarrhea.  
A November 2003 letter from Dr. Werner indicated that the 
veteran had fatigue, multiple arthralgias and persistent 
myalgias.  The veteran indicated that he had daily headache 
and nausea in October 2004.  The veteran has been on Ultram 
and Tylenol to treat his headaches and Pepto-Bismal to 
control his nausea and diarrhea symptoms.  The descriptions 
of the veteran's symptoms are intermittent.  

The veteran has several of the symptoms required for a 20 
percent rating under DC 5025.  He has widespread 
musculoskeletal pain, headaches, sleep disturbance, fatigue, 
nausea and diarrhea.  The record is unclear as to whether the 
veteran's symptoms are present more than one third of the 
time, although they are described as intermittent, daily and 
chronic.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that the evidence regarding frequency of more 
than one third of the time to be in equipoise.  A 20 percent 
rating is warranted under DC 5025.  See 38 C.F.R. § 4.71a, 
supra.  The veteran's symptoms are not refractory to therapy, 
as he appears to gain relief from prescription and over the 
counter medications.  As such, the criteria for a 40 percent 
rating are not met.  See id.  

The veteran's representative has argued that the veteran is 
entitled to a separate compensable rating under a 
neurological DC.  The representative has not identified 
distinct symptomatology that would justify such a rating.  
The veteran's headaches have been considered in, and 
compensated as a part of, the veteran's 20 percent rating 
under DC 5025.  There are no remaining neurological symptoms, 
such as sensory, motive or reflexive impairment, to support a 
finding of distinct symptomatology.  Assignment of a 
separate, compensable rating would violate the anti-
pyramiding rule, laid out above.  See 38 C.F.R. § 4.14, 
supra.  The Board concludes that a separate compensable 
neurological rating is not warranted.  

The Board has considered the rule of Fenderson, supra.  As 
the evidence of record has supported a 20 percent rating for 
the entire period on appeal, and a 40 percent rating has not 
been warranted at any time, the Board concludes that the rule 
of Fenderson is not for application.  

The Board has also considered the rule of DeLuca, supra.  
While DeLuca requires consideration of limitation of motion, 
the veteran's disability is not productive of limitation of 
motion.  As pain and discomfort are a part of the veteran's 
schedular rating under DC 5025, reconsideration of these as a 
basis for an increased rating is not warranted.  There is no 
evidence to show that the veteran has weakened movement, 
excess fatigability and incoordination.  The Board concludes 
that the rule of DeLuca is satisfied.  

As such, the Board finds that the evidence is regarding the 
veteran's claim is at least in equipoise.  Resolving 
reasonable doubt in favor of the veteran, an initial rating 
of 20 percent for muscle and joint pain, neurologic signs and 
symptoms, due to an undiagnosed illness is granted.  
38 C.F.R. § 4.71a, DC 5025; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



III. Service connection

The veteran contends that he is entitled to service 
connection for bilateral subtalar capsulitis, plantar 
fasciitis and pronation.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the veteran's service medical records 
and found no mention of subtalar capsulitis and plantar 
fasciitis with pronation.  The veteran complained once of pes 
planus in February 1993; however, this is a distinct disorder 
and not synonymous with subtalar capsulitis or plantar 
fasciitis.  His March 1997 separation from service physical 
examination detected no abnormalities of the feet.   In sum, 
there is one isolated complaint of foot problems in service, 
and the noted disability is not the one the veteran is 
seeking service connection for.  

Post-service medical evidence includes a July 1997 general 
medical VA examination report which reflects that the 
veteran's feet are essentially unremarkable.  More recent 
medical evidence includes a November 2003 statement from a 
podiatrist, Dr. Sextro, indicating that the veteran had a 
current diagnosis of subtalar capsulitis and plantar 
fasciitis with pronation.  The Board acknowledges the 
existence of a current disability.

Turning to the question of a nexus between the current 
disability and the inservice complaint, Dr. Sextro's 
statement indicates that the veteran's subtalar capsulitis 
and plantar fasciitis with pronation "could be" related to 
his military service.  The Board observes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, such opinion is of no probative value 
and is insufficient to fairly decide the veteran's claim.

Unfortunately, the veteran failed to report for his scheduled 
April 2004 VA examination, which would have addressed the 
issue of whether a relationship between the disabilities and 
service existed based on an examination of the veteran as 
well as a review of historical medical records.  As discussed 
above, when a veteran fails to report for a VA examination in 
connection with an original claim for service connection and 
fails to show good cause, the claim will be adjudicated on 
the record as it is.  See 38 C.F.R. § 3.655, supra.  The 
veteran has not provided any cause for his failure to report 
for the examination.  As such, the Board concludes that the 
claim should be adjudicated on the record as it is.

Accordingly, the Board finds that a relationship between his 
subtalar capsulitis and plantar fasciitis with pronation and 
service is speculative.  The evidence that the veteran's 
bilateral subtalar capsulitis and plantar fasciitis with 
pronation are related to service is not at least as likely as 
not; the claim is denied.  See Hickman, supra.  The 
preponderance of the evidence is against the claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating of 20 percent, but no 
higher, for muscle and joint pain, neurologic signs and 
symptoms, due to an undiagnosed illness, is granted.

Entitlement to service connection for subtalar joint 
capsulitis and plantar fasciitis with pronation is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


